In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2128
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

KYLE C. OLSON,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
            No. 20-cr-75-1 — William M. Conley, Judge.
                     ____________________

    ARGUED FEBRUARY 17, 2022 — DECIDED JULY 18, 2022
                ____________________

   Before ROVNER, HAMILTON, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Kyle Olson arrived in Madison, Wis-
consin in the midst of the second night of violent civil unrest
following the death of George Floyd and armed himself with
a gun. Little did he know, three oﬃcers of the Madison Police
Department observed Olson take the gun from the trunk of
his car. In short order, the oﬃcers apprehended Olson, who
turned out to be a felon, retrieved the gun, and placed him
under arrest. Olson attempted unsuccessfully to suppress the
2                                                             No. 21-2128

gun and now appeals the district court’s denial of his suppres-
sion motion. We aﬃrm.
                             I. Background
A. The George Floyd Protests
    Like many major American cities, Madison, Wisconsin
was embroiled in violent and disruptive protests during the
weekend of May 30–31, 2020, in the wake of George Floyd’s
death. In Madison, crowds of hundreds engaged in rampant
looting, vandalism, arson, and widespread violence. This cha-
otic situation was dangerous for civilians and law enforce-
ment alike. Some protestors wore body armor and gas masks
and armed themselves with weapons, including guns. Mem-
bers of the Madison Police Department (“MPD”) were a par-
ticular target of some of the protestors. Protestors verbally
threatened MPD officers with injury and death and hurled
projectiles, injuring several officers. Over the course of the
weekend, protestors torched a marked MPD squad car after
stealing an AR-15 rifle from inside. In an attempt to restore
order, Satya Rhodes-Conway, Mayor of Madison, declared a
state of emergency on May 30, 2020, and imposed a city-wide
curfew. 1 MPD officers were impressed into near 24-hour ser-
vice.
   Officers Christopher Marzullo, Daniel Hamilton, and Ma-
nuel Gatdula were on duty the evening of May 31, 2020.


1  PROCLAMATION OF EMERGENCY, May 30, 2020, available at
https://www.cityofmadison.com/sites/default/files/news/attach-
ments/emergency_order.pdf (last accessed Jul. 6, 2022); see also id. at 1,
§ 6.a (“A curfew is hereby imposed at the following times: i. May 31, 2020,
at 12:01 a.m. until May 31, 2020, at 5:00 a.m. [and] ii. May 31, 2020, at 9:30
p.m. until June 1, 2020, at 5:00 a.m.”).
No. 21-2128                                                           3

Marzullo was a 7-year veteran of the force while Hamilton
and Gatdula were 13-year veterans. Around 11:00 p.m., the
three officers were on the second floor of the Wisconsin Lu-
theran Chapel and Student Center which served as a law en-
forcement resupply and stand-down area. A group of MPD
officers had recently left the chapel to render aid to a nearby
officer who had been assaulted by the crowd. It was at this
point, while overlooking the street below from the chapel’s
large, second-story window, that Marzullo, Hamilton, and
Gatdula first saw Appellant Kyle Olson.2
    Olson parked a car directly across from the chapel. He was
drinking an unknown liquid, which Hamilton believed could
be alcohol, from a “tallboy” aluminum can and looking
around at his surroundings. Both Hamilton and Gatdula con-
sidered this behavior unusual under the circumstances. Ham-
ilton noted Olson appeared to be “checking a full 360” and
scanning his environment to ensure he was not followed or
observed by law enforcement. Gatdula also interpreted Ol-
son’s behavior as designed to determine whether he was be-
ing watched. Given the unrest, Gatdula believed Olson was
preparing to engage in activity he did not want seen or dis-
covered. All three officers then watched Olson take a black
pistol from the trunk of the car, tuck the gun into his waist-
band at the small of his back, and pull his shirt over the gun.
The officers decided to confront Olson. Marzullo radioed the



2 Accounts of the interaction—specifically, the sequence of several key
events—vary to some degree and form the basis of this appeal. Presently,
unless otherwise noted, we describe those uncontested aspects of the en-
counter, those documented in the officers’ recorded radio transmissions
to the MPD command post, and their written reports from that evening.
4                                                 No. 21-2128

MPD command post that they were “going to deal with a gen-
tleman that possibly has a [gun] outside the church.”
     Marzullo, Hamilton, and Gatdula exited the chapel and
approached Olson with their service weapons drawn and
trained on him. Marzullo ordered Olson to place his hands on
the top of the car, and Olson immediately complied. Marzullo
and Hamilton secured Olson’s hands while Gatdula pro-
ceeded to pat down Olson’s back. Gatdula felt what he be-
lieved to be the grip of a pistol at the small of Olson’s back,
lifted Olson’s shirt, and pulled a black pistol from Olson’s
waistband. Gatdula then walked approximately 10 feet away
to a sidewalk to inspect the gun, which was fully loaded with
a round in the chamber. At some point during this sequence
of events, Hamilton radioed the MPD command post “[gun]
secure. One at gunpoint.” Approximately 40 seconds elapsed
between Marzullo’s initial call to the MPD command post re-
garding the officers’ intent to approach Olson and Hamilton’s
call that the gun was secure.
   Marzullo and Hamilton handcuffed Olson and Hamilton
radioed the MPD command post they had “[o]ne [arrest] in
front of the church.” Twenty-four seconds elapsed between
Hamilton’s call to the MPD command post that the gun was
secured and his call that the officers made an arrest. Marzullo
searched Olson incident to arrest and discovered drug para-
phernalia. During this search, Marzullo reported Olson
“ma[de] an excited utterance stating that he was a felon.”
   While the officers took Olson into custody, they drew at-
tention from an increasingly hostile crowd. Several people
passed the officers yelling “fuck 12” and “let him go,” pre-
sumably referring to Olson. Several large crowds of up to 100
people continued to gather and approach the officers’
No. 21-2128                                                    5

position from a block away. Hamilton believed the approach-
ing crowds were responsible for setting several fires that
night and damaging property, including with a baseball bat.
For everyone’s safety, Marzullo and Hamilton moved Olson
out of the street to a nearby front porch where Marzullo radi-
oed for assistance transporting Olson to the Dane County Jail.
While awaiting transportation, Hamilton reported Olson con-
fessed he was a convicted felon. All three officers filed written
reports documenting their interaction with Olson in the early
hours of June 1, 2020.
B. Motion to Suppress the Gun
   The government charged Olson with one count of posses-
sion of a gun as a felon, in violation of 18 U.S.C. § 922(g)(1).
Olson moved to suppress the gun as fruit of an illegal search
shortly thereafter. Olson argued his encounter with the offic-
ers was either an arrest from its inception unsupported by
probable cause or an unconstitutional Terry stop unsupported
by reasonable suspicion.
    The magistrate judge held a suppression hearing where,
in addition to reviewing the officers’ incident reports and the
radio transmissions from the night in question, he took live
testimony from Marzullo, Hamilton, and Gatdula. Although
their testimony largely aligned with their reports, the officers’
accounts at the suppression hearing expanded upon or di-
verged in a few key respects. All three officers testified they
decided to confront Olson after seeing him place a gun in the
waistband at the small of his back to confirm he was lawfully
carrying. While holders of concealed carry weapon (“CCW”)
permits are permitted to concealed carry in Wisconsin, those
without such permits are not. Gatdula testified that, in his
6                                                    No. 21-2128

professional experience, CCW holders do not place guns in
the waistband at the small of their backs.
    Given the proximate, ongoing civil unrest, the officers
viewed their interaction with Olson as a high-risk encounter.
The officers testified they feared Olson, who they suspected
was armed with a gun, presented a danger both to officers
and the public. The officers cited assaults on MPD officers and
destruction of MPD property, threats of further violence, the
recent theft of a rifle from a marked squad car, and large
groups of protestors nearby. Marzullo in particular was con-
cerned Olson might follow the group of MPD officers who re-
cently left the chapel to assist an officer in distress. All three
officers emphasized the rapid succession of events and lack of
time to make decisions. Consequently, the officers testified it
was necessary to approach Olson with their guns drawn and
place him in handcuffs prior to his arrest.
     Where the officers’ testimony departs from their written
reports is in their account of when, and how many times, Ol-
son admitted to being a felon. Marzullo and Hamilton testi-
fied Olson said he was a felon shortly after Gatdula retrieved
the gun from his waistband but before they placed Olson un-
der arrest. Marzullo stated his written report was incorrect
and should have indicated Olson admitted to being a felon
before his arrest. Hamilton testified it was Olson’s identifica-
tion of himself as a felon that triggered the arrest. Gatdula tes-
tified Marzullo came up to him while he was inspecting the
gun and told him Olson said he was a felon. Hamilton testi-
fied Olson made a second spontaneous admission as to his
status as a felon after he was arrested while awaiting the ar-
rest team on the nearby porch. When pressed why their writ-
ten reports did not reflect this sequence of events, all three
No. 21-2128                                                    7

officers pointed to the unusual degree of stress and sleep dep-
rivation they experienced that weekend. All three officers tes-
tified they did not review their reports until shortly before the
suppression hearing.
    The magistrate judge recommended denying Olson’s sup-
pression motion. First, the officers’ use of force did not ripen
the initial stop to an arrest. The magistrate judge determined
Olson and his gun presented an “immediate, palpable dan-
ger” to officers and civilians. Second, the officers had reason-
able suspicion to initiate an investigatory stop. The magistrate
judge credited Hamilton and Gatdula’s description of Olson’s
extensive visual survey of his surroundings as “countersur-
veillance” suggesting he wished to evade notice. The magis-
trate judge also cited the officers’ professional experience that
CCW holders do not typically carry their guns in the waist-
band at the small of their back. Combined with the “mael-
strom of violence and danger” of the night in question, the
officers reasonably suspected from the totality of the circum-
stances Olson was engaged in criminal activity. Third, the
magistrate judge found Olson admitted to being a felon twice:
once before his arrest and once after. The magistrate judge
acknowledged Olson identified a legitimate question regard-
ing the discrepancy between Marzullo’s written report and
his testimony, a difference which flipped a material fact in fa-
vor of the government. Nevertheless, based on the written re-
ports, the radio transmissions, and the testimony and de-
meanor of the witnesses, the magistrate judge credited the se-
quence of events described during the suppression hearing.
Fourth and finally, the magistrate judge noted the good faith
doctrine applied even if the officers constitutionally erred.
8                                                   No. 21-2128

    Olson objected to the magistrate judge’s report and recom-
mendation. Two of his objections are relevant on appeal. Ol-
son challenged the magistrate judge’s factual determination
as to the timing and number of his admissions regarding be-
ing a felon. Olson also revived his claim that the officers’ use
of force immediately ripened the stop to an arrest.
    The district court accepted the magistrate judge’s report
and recommendation, accepting the factual findings and in-
corporating them as its own. Citing the unusual circum-
stances and safety concerns on the night in question, the dis-
trict court agreed the encounter between officers and Olson
did not amount to an immediate arrest. The district court also
determined the officers had reasonable suspicion to believe
Olson was carrying a gun unlawfully, justifying an investiga-
tory stop. Finally, giving deference to the magistrate judge’s
credibility determinations based on taking live testimony at
the hearing, the district court declined to disturb the factual
finding Olson told officers he was a felon before his arrest.
The district court agreed other evidence (specifically the radio
transmissions and Gatdula and Hamilton’s testimony) cor-
roborated Marzullo’s testimony as to the sequence of events.
Olson now appeals the district court’s denial of his suppres-
sion motion.
                        II. Discussion
    Olson challenges four aspects of the district court’s order
dismissing his motion to suppress the gun. First, Olson argues
the officers’ use of force rendered his seizure a de facto arrest
unsupported by probable cause from its inception. Second,
and alternatively, Olson claims the officers lacked reasonable
suspicion to conduct a Terry stop. Third, Olson disputes the
district court’s factual finding that he first admitted to being
No. 21-2128                                                          9

a felon before the officers arrested him. Fourth, and finally,
Olson contends the good-faith exception does not apply. 3
   When evaluating a district court’s denial of a motion to
suppress, we review its legal conclusions de novo and its fac-
tual findings for clear error. United States v. Richmond, 924 F.3d
404, 410 (7th Cir. 2019).
A. Terry Stop or De Facto Arrest?
    The Fourth Amendment protects people from unreasona-
ble searches and seizures. U.S. Const. amend. IV. Stopping
someone is generally considered a seizure for which probable
cause is required. Id.; see also United States v. Reedy, 989 F.3d
548, 552 (7th Cir. 2021). In Terry v. Ohio, the Supreme Court
recognized a limited exception to the Fourth Amendment’s
probable-cause requirement for brief investigatory stops. 392
U.S. 1 (1968). The salient difference between a Terry stop and
a de facto arrest is the degree of justification required for the
seizure. The former requires only reasonable suspicion of
criminal activity while the latter demands probable cause.
Rabin v. Flynn, 725 F.3d 628, 632–33 (7th Cir. 2013).
     The distinction between a Terry stop and a de facto arrest
is subtle. United States v. Bullock, 632 F.3d 1004, 1016 (7th Cir.
2011); Rabin, 725 F.3d at 832–33. Terry stops often place law
enforcement at great risk of physical danger. United States v.
Askew, 403 F.3d 496, 507 (7th Cir. 2005). Consequently, law en-
forcement’s use of force does not necessarily transform a Terry
stop into an arrest where the circumstances give rise to a jus-
tifiable fear for personal safety. Id. If, however, law

3 As discussed in detail below, we find no Fourth Amendment violation.
Therefore, we need not address the application of the good-faith excep-
tion. See United States v. Gibson, 996 F.3d 451, 462 (7th Cir. 2021).
10                                                  No. 21-2128

enforcement’s use of force during a Terry stop is “dispropor-
tionate to the purpose of such a stop in light of the surround-
ing circumstances … the encounter becomes a formal arrest.”
Rabin, 725 F.3d at 632–33. When considering whether use of
force amounts to a de facto arrest, we examine “whether the
surrounding circumstances would support an officer’s legiti-
mate fear for personal safety.” Matz v. Klotka, 769 F.3d 517, 526
(7th Cir. 2014). No two encounters are identical, so there is
“no litmus-paper test for determining when a seizure exceeds
the bounds of an investigative stop and becomes an arrest.”
Bullock, 632 F.3d at 1016 (internal quotations omitted).
    The officers approached Olson with their guns drawn, or-
dered him to place his hands on the hood of the car, physically
secured his arms, disarmed him, and handcuffed him. In Ol-
son’s view, this amounts to a de facto arrest. The officers’ de-
cision to draw their weapons and handcuff Olson is atypical
of a permissible Terry stop. We have consistently recognized,
however, that the use of such force does not automatically
convert a Terry stop into an arrest under certain circum-
stances, such as when officer safety is in question or a weapon
may be present. United States v. Shoals, 478 F.3d 850, 853 (7th
Cir. 2007) (“The cases are clear … that police officers do not
convert a Terry stop into a full custodial arrest just by drawing
their weapons or handcuffing the subject.”); see also United
States v. Eatman, 942 F.3d 344, 347 (7th Cir. 2019); Howell v.
Smith, 853 F.3d 892, 898 (7th Cir. 2017); Matz, 769 F.3d at 525.
Both are true here. Given the unique and extreme circum-
stances of the night in question, the officers’ use of force when
approaching Olson was eminently justifiable.
   What little the officers knew about Olson when they de-
cided to confront him demanded they do so with extreme
No. 21-2128                                                   11

caution. Having watched Olson conceal a gun in the waist-
band of his pants, the officers knew Olson was armed. Ham-
ilton saw Olson drinking from a “tallboy” style can possibly
containing alcohol, suggesting Olson could be intoxicated. Ol-
son carefully scrutinized his surroundings, which Gatdula
and Hamilton interpreted to be “countersurveillance”
measures to avoid detection. The officers had little time to
confront Olson before he had the opportunity to leave the
area, and Marzullo was particularly concerned Olson might
pursue the group of officers that recently left the chapel. Each
of the officers testified, and the district court found, that one
purpose of the stop was to ensure law enforcement and civil-
ian safety.
    Beyond Olson’s individual actions, the singular circum-
stances of the night in question reinforce the appropriateness
of the officers’ response. During the weekend of May 30–31,
2020, widespread “chaotic, volatile, and dangerous” civil un-
rest characterized by rampant violence and arson gripped
Madison. Law enforcement and civilians alike faced a serious
risk of grave bodily harm. MPD officers were a particular tar-
get of an unpredictable mob comprised of several hundred
people, some portion of whom came equipped with weapons
and body armor. That weekend, protestors physically as-
saulted MPD officers and threatened them with further vio-
lence and death. Indeed, shortly before the officers ap-
proached Olson, a group of MPD officers left the chapel to as-
sist an injured comrade. In this explosive atmosphere, it
would have been foolish for the officers to treat Olson with
anything but the utmost caution.
12                                                   No. 21-2128

    Olson’s initial seizure was a Terry stop, not a de facto ar-
rest. We must determine, therefore, only whether the officers
had reasonable suspicion to stop Olson.
B. Reasonable Suspicion
    Terry authorizes a limited intrusion into an individual’s
privacy without violating the Fourth Amendment where law
enforcement officers have reasonable suspicion of criminal ac-
tivity. Terry, 392 U.S. at 30; see also Richmond, 924 F.3d at 411.
Reasonable suspicion demands “only ‘a minimal level of ob-
jective justification,’” United States v. Hill, 818 F.3d 289, 294
(7th Cir. 2016) (quoting Illinois v. Wardlow, 528 U.S. 119, 123
(2000)), which is something “more than a hunch but less than
probable cause” and significantly less than a preponderance
of the evidence, Richmond, 924 F.3d at 411 (citing Wardlow, 528
U.S. at 123). Law enforcement must point to “specific and ar-
ticulable facts which, taken together with rational inferences
from those facts[,] reasonably warrant that intrusion.” Rich-
mond, 924 F.3d at 411 (internal citations omitted). Whether
reasonable suspicion of criminal activity justified a Terry stop
is a fact-intensive, objective inquiry encompassing the totality
of the circumstances known to the officers at the moment of
seizure. United States v. Howell, 958 F.3d 589, 597 (7th Cir.
2020). Officers may lean upon their experience and special-
ized training to draw inferences from and deductions about
available cumulative information. Hill, 818 F.3d at 294. We re-
view a district court’s determination of reasonable suspicion
de novo. United States v. Lopez, 907 F.3d 472, 479 (7th Cir.
2018).
   Based on the available information about Olson, along
with the circumstances of the night in question, the officers
reasonably suspected Olson was engaged or about to engage
No. 21-2128                                                 13

in criminal activity. Carrying a gun while “under the influ-
ence of an intoxicant” is a criminal misdemeanor in Wiscon-
sin. Wis. Stat. § 941.20(1)(b); see also State v. Christen, 958
N.W.2d 746, 753, 755 (Wis. 2021) (noting § 941.20(1)(b) “limits
the circumstances under which the lawful firearm owner may
use or carry the firearm” and recognizing “Wisconsin has a
long tradition of criminalizing the use and carrying of a fire-
arm while intoxicated”). Hamilton testified he saw Olson
drinking from a “tallboy” style can, which he reasonably in-
ferred might contain alcohol, before arming himself with a
gun. One of the officers’ objectives in confronting Olson was
to determine whether he was drinking alcohol while carrying
a gun.
    CCW permit holders are entitled to carry concealed guns
in Wisconsin. Wis. Stat. § 941.23(2)(d). According to Gatdula
and Hamilton, Olson’s behavior departed from that of CCW
permit holders. Olson placed his gun in the waistband at the
small of his back, but Gatdula testified most CCW permit
holders typically holster their guns. The officers cited their
skepticism Olson had a valid CCW permit as additional justi-
fication to initiate the stop.
    Olson quibbles with the relevance and scope of Gatdula’s
professional experience. Gatdula testified as to his experience
with people carrying concealed and open guns. Olson notes
Gatdula lacks experience with those who carry concealed
guns without a CCW permit, but this is a red herring. Gatdula
did not need to affirmatively place Olson within the popula-
tion of those without CCW permits, he only needed to ex-
clude Olson from the population of CCW permit holders.
Gatdula’s testimony that he had professional experience with
the typical behavior of CCW permit holders, and that Olson’s
14                                                 No. 21-2128

behavior deviated from this pattern, is sufficient. See, e.g.,
Richmond, 924 F.3d at 412.
    Olson’s actions, demeanor, and the surrounding circum-
stances reinforce the reasonableness of the officers’ suspicion
Olson was engaged (or would soon engage) in criminal activ-
ity. Olson decided to come, armed with a gun, to a scene of
active and dangerous civil revolt replete with criminality
where officers and civilians were under direct threat of phys-
ical violence. True, proximity to criminal activity “does not,
by itself, support a particularized suspicion” of Olson’s crim-
inality, but “it is among the relevant contextual considera-
tions in a reasonable suspicion analysis.” Richmond, 924 F.3d
at 411–12. Indeed, Olson arrived in downtown Madison
around 11:00 p.m. on May 31, 2020, and was thus in violation
of the city’s curfew. While the record is silent as to whether
the officers were aware of this fact at the time they decided to
confront Olson (and, therefore, we cannot rely upon this de-
tail in evaluating reasonable suspicion), it increases our con-
fidence Olson’s presence was not wholly innocuous. Moreo-
ver, the district court credited Gatdula’s and Hamilton’s char-
acterization of Olson’s behavior prior to arming himself as
“countersurveillance” which they interpreted as suggestive of
his intent to “do something … he didn’t want … seen or dis-
covered” and avoid the attention of law enforcement. While
Olson’s evasive and cagey behavior is certainly subject to in-
nocent construction, “behavior that may seem innocent under
some circumstances[] may amount to reasonable suspicion
when viewed in the context at play at the time of the stop.”
D.Z. v. Buell, 796 F.3d 749, 754 (7th Cir. 2015).
    And context is crucial to our ruling here. We cannot over-
state the singularity of the conditions in Madison that night.
No. 21-2128                                                      15

The city experienced an almost complete collapse of civil or-
der. Crowds of hundreds of enraged protestors roamed the
streets, some of them armed, targeting MPD officers, and cre-
ating an intensely dangerous environment. Indeed, shortly
before Olson’s arrival, the crowd physically attacked an MPD
officer nearby. Olson elected to inject himself, and his gun,
into this maelstrom. Considered holistically, the totality of the
circumstances along with Olson’s behavior easily satisfy the
“minimal level of objective justification” required to establish
reasonable suspicion for a Terry stop. Wardlow, 528 U.S. at 123.
C. The Timing of Olson’s Admission
   Olson asks us to disturb the district court’s adoption of the
magistrate judge’s factual finding regarding the timing of his
admission. Specifically, Olson claims he first told officers he
was a felon only after they placed him under arrest. Accepting
Olson’s version of events calls into question the probable
cause supporting his arrest for possession of a gun as a felon.
    Resolving a motion to suppress involves a highly fact-spe-
cific inquiry. Richmond, 924 F.3d at 410–11. Here, the magis-
trate judge enjoyed the benefit of observing witness de-
meanor and listening to live testimony during the suppres-
sion hearing. Id. Consequently, as the district court adopted
the magistrate judge’s factual findings, we review the magis-
trate judge’s factual findings and credibility determinations
for clear error. United States v. Biggs, 491 F.3d 616, 621 (7th Cir.
2007). Clear error warrants reversal only where we are “left
with the definite and firm conviction that a mistake has been
made,” such as where a magistrate judge “credited exceed-
ingly improbable testimony.” United States v. Wendt, 465 F.3d
814, 816 (7th Cir. 2006) (internal quotations omitted). We must
“accept the evidence unless it is contrary to the laws of
16                                                  No. 21-2128

nature[] or is so inconsistent or improbable on its face that no
reasonable factfinder could accept it.” Id. (internal quotations
omitted). “[D]eterminations of witness credibility can virtu-
ally never be clear error.” Biggs, 491 F.3d at 621 (internal quo-
tations omitted).
    At root, Olson asks us to overturn the magistrate judge’s
credibility determination for not one but all three officers. On
this record, we cannot conclude the magistrate judge clearly
erred in crediting the officers’ suppression hearing testimony.
The magistrate judge was justifiably concerned with the dis-
crepancy between the officers’ written reports and their sub-
sequent testimony, a discrepancy which favored the govern-
ment’s position. Hamilton and Gatdula’s contemporaneous
reports did not mention any pre-arrest admission. Marzullo’s
report indicated Olson only admitted he was a felon after the
officers placed him under arrest. At the suppression hearing,
however, all three officers testified their written reports were
incomplete or incorrect and that Olson said he was a felon
twice with the first admission occurring pre-arrest.
    Any omissions or inaccuracies in the officers’ contempo-
raneous reports are plausibly explained by their sleep depri-
vation and stress. First, all three officers characterized the
weekend of May 30–31, 2020, as one of unprecedented stress.
Hamilton in particular described the experience as one of the
“most stressful and high impact” of his 14-year career. Sec-
ond, each of the officers wrote their reports in the early hours
of June 1, 2020, while suffering extreme sleep deprivation.
Gatdula was functioning on between two and three hours of
sleep when he wrote his report and was “extremely ex-
hausted.” Marzullo wrote his report after working a 14-hour
shift which was “well outside [his] normal hours of
No. 21-2128                                                  17

operation.” Third, none of the officers reviewed their reports
immediately after writing them. Instead, each affirmed the
truth and accuracy of their suppression hearing testimony.
Fourth and finally, the officers’ entire interaction with Olson
unfolded extremely quickly. Approximately 90 seconds
elapsed between the officers’ decision to approach Olson and
Hamilton’s radio call to the MPD command post indicating
Olson was under arrest. Under these conditions, it does not
strain credulity to imagine the officers inadvertently mis-
stated the sequence of events or omitted key details in their
written reports. We will not second-guess the magistrate
judge’s credibility determination; there is no clear error here.
                       III. Conclusion
   For the foregoing reasons, the judgment of the district
court is AFFIRMED.